DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Specification Objections
The specification has been objected to for the following informality. Specifically, in paragraphs [0003] and [0026] of the specification (filed 5/13/2019), the word “mirror-mirror” should be replaced with --micro-mirror-- to correct a minor typographical error.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “substantially” is considered to be a term of degree thus rendering the claim indefinite.  That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this limitations has been interpreted broadly to generally mean the values are about the same.  Clarification is requested.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “wherein the further comprising …” is incomplete thus rendering the claim indefinite. It appears that the claim needs to be amended to delete “wherein the.”  Correction is requested. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, in the recitations “a motor configured to rotate the aperture in the first direction,” the limitations “aperture” and “first direction” lack proper antecedent support. Correction is requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/237,454.
With respect to the limitations of claim 12, i.e. “a motor configured to rotate the aperture in the first direction,” it is noted that this limitation is obvious in view of US 2019/0369256 (Shotan) since the reference teaches these limitations (¶ 85). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shotan into Application No. 16/237,454 in order to account for potential distortion characteristics of an image captured through the aperture since it varies depending on the orientation of the aperture when the image was captured through the aperture thus improving the system flexibility by filtering excessive noise and achieving a more desirable precision (see Shotan’s ¶ 85, i.e. “is typically desirable to densely arrange the individual mirrors”).  With respect to the limitation “receiving mirror,” US 2018/0284285 to Curatu teaches this limitation.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Curatu into t into Application No. 16/237,454 in order to increase the system’s flexibility by increasing the degree of freedoms of movement for the mirrors by adding a third mirror.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/702,448.
The independent claims are different from the current application in “receiving mirror” and the aperture rotation limitations (noted above).  These limitations are obvious in view of Shotan and Curatu as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/891,547.
The independent claims are different from the current application in “receiving mirror” and the aperture rotation limitations (noted above).  These limitations are obvious in view of Shotan and Curatu as noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of co-pending Application No. 16/545,902.
The independent claims are different from the current application in “receiving mirror” and the aperture rotation limitations (noted above).  These limitations are obvious in view of Shotan and Curatu as noted above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in co-pending Application No. 16/545,902 encompass all the limitations of the instant application plus additional limitations (e.g. “surface area of an entirety of the array of first rotatable mirrors is substantially the same as a surface area of the second rotatable mirror”). In essence, once the applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of the US Patent No. 10,422,881.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in US Patent No. 10,422,881 encompass all the limitations of the instant application plus additional limitations (e.g. “surface area of the entire array of first rotatable mirrors is substantially the same as a surface area of the second rotatable mirror” and “the second control scheme using a natural frequency of the second rotatable mirror to rotate the second rotatable mirror, and the first control scheme using a frequency different than a natural frequency of each of the first rotatable mirrors to rotate each of the first rotatable mirrors”). In essence, once the applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Curatu (US 2018/0284285, included in the submitted IDS of record).
With respect to claim 1, Curatu discloses a Light Detection and Ranging (LiDAR) system (abstract) comprising:
a light source (110, Fig. 1) configured to emit a light beam;
a first apparatus configured to adjust the light beam (lower portion of Fig. 2 within scanner 162), comprising:
a first rotatable mirror (180-1, Fig. 2) configured to receive and reflect the light beam (beam 170);
and a first actuator configured to rotate the first rotatable mirror (¶ 61); and
a second apparatus configured to adjust the light beam and receive the light beam from the first rotatable mirror and reflected by an object (upper portion of Fig. 2 within scanner 162, beam 170 received from the first rotatable mirror and beam 172 reflected by object 130 in Fig. 1), comprising:
a second rotatable mirror (180-2, Fig. 2) configured to receive and propagate the light beam;
a receiving mirror (190, Fig. 2) configured to receive and reflect the light beam reflected by the object (beam 172); and
a second actuator configured to adjust the second rotatable mirror and the receiving mirror (¶ 61 and ¶ 88); and
a detector configured to receive the light beam reflected by the object from the receiving mirror (164, Fig. 2).
With respect to claim 2, Curatu further discloses wherein the first rotatable mirror and the second rotatable mirror are configured to set a first angle of light path of the light beam with respect to a first dimension and to set a second angle of the light path of the light beam with respect to a second dimension orthogonal to the first dimension respectively (¶ 61).
With respect to claim 3, Curatu further discloses wherein the first and second apparatus further comprise at least one controller (150, Fig. 1) respectively, and wherein the at least one controller is configured to: control the first actuator and the second actuator to output a first light including a first light signal at a first time point along the light path towards an object; control the first actuator and the second actuator to select a second light including a second light signal propagating along the light path from the object;33Attorney Docket No. 10001-01 -0078-US-CIP SUBSTITUTE SPECIFICATION [CLEAN COPY]receive, via the detector, the second light at a second time point; and determine a location of the object with respect to the LiDAR module based on a difference between the first time point and the second time point, the first angle, and the second angle (e.g. ¶¶  41-42 and 93, time of flight measurement, angular position of ... scanning mirrors and distance D from target 130 in Fig. 1).
With respect to claim 4, Curatu further discloses wherein the first apparatus comprises a MEMS system, and wherein the second apparatus comprising at least one of a galvanometer mirror, a mirror polygon, or a wavelength scanning element (¶¶ 74-75).
With respect to claim 8, Curatu further discloses wherein the second actuator comprises at least one of a comb drive, a piezoelectric device, or an electromagnetic device (¶74).
With respect to claim 19, Curatu discloses a method for adjusting a light beam in a semi-coaxial architecture light steering system (Fig. 2 and ¶ 59, substantially coaxial), comprising:
determining a first angle and a second angle of a light path, the light path being a projection path for an output light or an input path of an input light, the first angle being with respect to a first dimension, the second angle being with respect to a second dimension orthogonal to the first dimension (Fig. 2, i.e. horizontal and vertical dimensions);
controlling a first actuator to rotate a first rotatable micro-mirror of a microelectromechanical system (MEMS) to set the first angle (¶74) ;
controlling a non-MEMS system to set the second angle;
projecting, using a light source, a light beam including at least one light signal towards a mirror assembly, corresponding to the controlled first actuator and the controlled non-MEMS system at the set first and second angle (Fig. 2); and
receiving a reflection of the light beam, reflected by an object, by a detector comprised by the non-MEMS system (164, Fig. 2).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Murayama et al. (US 2017/0097419, hereinafter “Murayama” included in the submitted IDS of record).
With respect to claim 11, Curatu does not expressly disclose motion sensors, each motion sensor being coupled with each of the first rotatable mirror and the second rotatable mirror and configured to measure a rotation angle of the first rotatable mirror and the second rotatable mirror.  Nevertheless, Murayama, in the same field of invention, teaches using motion sensors to determine a tilt angle of a mirror in position detecting device (e.g. Figs. 1-5, controller 190 and ¶67 and ¶ 90, “controller 190 may detect the tilt of the light-transmitting mirror 141 based on a signal from a photodiode (not illustrated) disposed in a predetermined position” and range A in Figs. 2-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Murayama into the invention of Curatu in order to precisely control the tilting angle so as the objects can be more accurately identified (see ¶¶ 69, 71 and 88-90).  In addition, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the same set up to other mirrors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Shotan et al. (US 2019/0369256, hereinafter “Shotan”).
With respect to claim 12, Curatu discloses a Light Detection and Ranging (LiDAR) system (abstract) comprising:
a light source (110, Fig. 1) configured to emit a light beam; and
a light adjusting apparatus (Fig. 2) comprising: an aperture (192, Fig. 2)
a microelectromechanical system (MEMS) (¶ 75) comprising:
a rotatable mirror rotatable in a second direction, orthogonal to a first direction (180-1, Fig. 2, the first direction being the direction of aperture 192), configured to receive and reflect a light beam projected by the light source; and
an actuator configured to rotate the rotatable mirror in the second direction (¶ 61); and
a detector configured to receive a light beam reflected by an object (164, Fig. 2).
Curatu does not expressly disclose a motor configured to rotate the aperture in the first direction.  However, Shotan, in the same field of invention, teaches these limitations (¶ 85). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shotan into the invention of Curatu in order to account for potential distortion characteristics of an image captured through the aperture since it varies depending on the orientation of the aperture when the image was captured through the aperture thus improving the system flexibility by filtering excessive noise and achieving a more desirable precision (see Shotan’s ¶ 85, i.e. “is typically desirable to densely arrange the individual mirrors”).
With respect to claim 13, all the limitations have been analyzed in view of claims 3 and 12, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 3 and 12; therefore, claim 13 is also rejected over the same rationale as claims 3 and 12.
With respect to claim 14, Curatu further discloses wherein the detector comprises a plurality of avalanche photodiodes (¶ 66, APDs).
With respect to claim 15, Curatu further discloses wherein the light source comprises at least one of a plurality of laser diodes (¶ 56), fiber lasers or vertical-cavity surface-emitting lasers.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Bruns (US 2003/0086147, included in the submitted IDS of record).
With respect to claim 5, Curatu does not disclose a substrate, wherein the second rotatable mirror and the receiving mirror are placed on the substrate, wherein the second rotatable mirror is separated from the receiving mirror by a first distance, wherein the first rotatable mirror and the substrate are separated by a second distance, and wherein the first distance and the second distance are set based on an angle of incidence of the light beam from the light source with respect to the first rotatable mirror.  However, Bruns, in the same field of invention, teaches these limitations (Fig. 8, base substrate 172. It is inherent that distances are dependent on incident angle since too small a distance can only be used for very small angles of incidence). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bruns into the invention of Curatu in order to increase the system’s flexibility by increasing the degree of freedoms of movement for the mirrors as well as achieving a more compact design by essentially keeping the tilting mirrors on the same substrate (i.e. the first and second MEMS are on the same plane as seen in Fig. 8. Also see Bruns’ ¶ 3, i.e. “is typically desirable to densely arrange the individual mirrors”).
With respect to claim 6, Curatu further discloses wherein the detector comprises a plurality of avalanche photodiodes and wherein the second rotatable mirror and the receiving mirror share at least an aperture (Fig. 2 and ¶ 66).
With respect to claim 7, Curatu further discloses wherein the light source comprises at least one of a plurality of laser diodes (¶ 56), fiber lasers or vertical-cavity surface-emitting lasers, wherein the detector comprises a plurality of array of detectors, and wherein the number of the light sources equals to the number of arrays of detectors (¶¶ 27-28, 41, ¶¶ 66-68 and 134, “each light source 802, 804 may have a corresponding photodetector 806, 808 that detects scattered light from light pulses emitted by the corresponding light source 802, 804. ”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Bruns in further view of Zhang et al. (US 2013/0301095, hereinafter “Zhang” included in the submitted IDS of record).
With respect to claim 10, Curatu does not disclose wherein the first actuator and the second actuator comprise a rotary drive; and wherein the at least one controller is configured to adjust the first rotation angle and the second rotation angle based on adjusting, respectively, a first torque provided by the first actuator and a second torque provided by the second actuator..  However, Zhang, in the same field of invention, teaches these limitations (¶20).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Zhang into the invention of Curatu in order to achieve fast and precise angles of rotations by varying drive torques as desired (Zhang’s ¶ 20). 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Bruns in further view of Cho et al. (US 2007/0053035, hereinafter “Cho” included in the submitted IDS of record) and in further view of Weiss et al. (US 2013/0242363, hereinafter “Weiss” included in the submitted IDS of record).
With respect to claim 9, Curatu does not disclose wherein a mass of the first rotatable mirror is smaller than a mass of the second rotatable mirror; 34Attorney Docket No. 10001-01 -0078-US-CIPSUBSTITUTE SPECIFICATION [CLEAN COPY]wherein the at least one controller is configured to adjust a first rotation angle of the first rotatable mirror at a first frequency, the first frequency being substantially equal to a natural frequency of the first rotatable mirror; and wherein the at least one controller is configured to adjust a second rotation angle of the second rotatable mirror at a second frequency lower than the first frequency.  However, Cho, in the same field of invention, teaches all these limitations except the natural frequency limitation (¶¶ 81, 82 and 85 and Fig. 5, mirrors 420 and 430 where masses can be reduced uniformly or one more than the other and ¶¶ 36 and 66, e.g. horizontal scanning requiring a higher frequency than vertical scanning).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cho into the invention of Curatu in order to achieve various degrees of resolution in horizontal and vertical scanning directions by controlling the frequency of each mirror thereby achieving the most optimum parameters as needed for specific applications (e.g. horizontal scanning usually uses higher frequencies compared to vertical scanning).  Moreover, Weiss teaches the natural frequency limitation (¶¶ 37, 69 and 150).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Weiss into the invention of Curatu in order to achieve higher frequency at a smaller torque thus improving the system efficiency and reducing cost (see for example, ¶ 6 of US 2003/0053156 to Satoh et al. or Column 20, Lines 30-34 of US 5,221,933 to Chandler). 
With respect to claim 20, all the limitations have been analyzed in view of claims 9 and 19, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 9 and 19; therefore, claim 20 is also rejected over the same rationale as claims 9 and 19.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Shotan in further view of Cho and in further view of Weiss.
With respect to claim 16, all the limitations have been analyzed in view of claims 9 and 12, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 9 and 12; therefore, claim 16 is also rejected over the same rationale as claims 9 and 12.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Curatu in view of Shotan in view of Cho in further view of Weiss and in further view of Zhang.
With respect to claim 17, all the limitations have been analyzed in view of claims 10 and 12, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 10 and 12; therefore, claim 17 is also rejected over the same rationale as claims 10 and 12.
With respect to claim 18, all the limitations have been analyzed in view of claims 8 and 12, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 8 and 12; therefore, claim 18 is also rejected over the same rationale as claims 8 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669